Citation Nr: 1432626	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-50 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to November 1973.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that that his diabetes mellitus, type II was caused by herbicide exposure.  In the Veteran's April 2009 claim, he states that, while he was in the Air Force in 1970 to 1973, he was sent TDY to Thailand to repair aircraft.  He further stated that, while he was in Thailand, he was further sent to Vietnam to transport cargo.

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ('M21-1MR').  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the above-referenced 'Project CHECO Southeast Asia Report: Base Defense in Thailand.'  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The manual further provides that, if evidence shows that the veteran performed duties along the military base perimeter, ROs should acknowledge herbicide exposure on a facts found or direct basis.  If the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides, place the memorandum for the record from M21-1MR IV.ii.2.C.10.q in the claims file and send a request for information to JSRRC.

In a May 2009 letter, the RO requested the Veteran to send evidence showing in-country service in Vietnam,  but failed to requested evidence showing service in Thailand.  Further, in a May 2010 memorandum, the RO indicated that there was a lack of information required to corroborate in country Vietnam service.  It does not discuss any attempts to verify service in Thailand.  In a June 2010 SSOC, the RO finally addressed the evidence demonstrating service in Thailand.  The RO referenced the aforementioned manual and concluded that the Veteran was not exposed to tactical herbicide during the Vietnam Era as he was not stationed at Pranburi, Thailand in 1964.

Although it appears that the RO initiated development based on the Veteran's contentions, not all procedures as set forth in VA's Adjudication Procedure Manual, M21-1MR Prt. IV, subpart ii, ch. 2, § C ¶ 10(q), were undertaken.  The RO has not contacted the JSRRC for the purpose of attempting to verify the claimed exposure to herbicides.  That action must be taken to fulfill the duty to assist with the development of evidence.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify his dates of stationing, places of stationing, duties, and activities while in service and stationed in Thailand.  In addition, he should be asked to provide any specific information he has concerning avenues or potential avenues of his exposure to herbicide agents in service. 

The Veteran should also be afforded the opportunity to submit additional evidence in furtherance of his claims.

2.  Based on all available information, attempt to verify whether the Veteran was exposed to herbicides in Thailand (to include at Nakhom Phanom and Takhli RTAFBs) through the U.S. Army Joint Services Records Research Center (JSRRC), in accordance with M21-MR.IV.ii.2.c.10.q.  All applicable provisions within M21-MR.IV.ii.2.c.10.q should be followed.  The Veteran should be notified of any negative results of these efforts. All notice provided, requests made, actions taken, and records and responses received must be carefully documented in the record.

3.  Finally, readjudicate the Veteran's claims on appeal. If any remain denied, provide the Veteran and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return the appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



